 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociation of Machinists &Aerospace Workers, Local LodgeNo. 933,AFL-CIO (HughesAircraftCompany,Tucson Division)and A.R.Greszler,Richard McHenry,andHarry E. Ouder-kirk.Cases28-CB-377, 28-CB-380, and28-CB-38).April 19, 1967DECISION AND ORDERBY CHAIRMAN MCGULLOCH AND MEMBERS FANNINGAND JENKINSOnSeptember 27,1966,TrialExaminerMarion C. Ladwig issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within themeaningof the National LaborRelations Act, as amended, and recommending thatthe Respondent cease and desist therefrom and takecertainaffirmativeaction,as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter, exceptions to the Trial Examiner'sDecision and a supporting brief were filed by theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that no prejudicialerrorwas committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, only to the extent consistentherewith.The consolidated complaints in this case allegethat the Respondent, by refusing to recognize therevocation of checkoff authorizations submitted bythe Charging Parties and by continuing to requireHughes Aircraft to deduct the dues of the ChargingParties, notwithstanding the attempted revocation,restrained and coerced these employees in theexercise of their rights guaranteed in Section 7 of theAct and thereby violated Section 8(b)(1)(A) of theAct.Shortly after employment, each of the threeChargingParties signed checkoff authorizationforms, and, subsequentto signingsuch forms, eachwas temporarily laid off by the Employer, HughesAircraft Company. During the period of layoff, theirmemberships in the Union were canceled by theRespondent. At the end of the layoff periods, each ofthe Charging Parties returned to active employmentwith the Employer. The Charging Parties attemptedtorevoketheircheckoffauthorizationsinaccordancewith the terms of the collective-bargaining agreement and continued to advise theRespondent of their desire to revoke suchauthorizations.TheRespondent, however, hasrefused to recognize the revocations as being timelymade, and concedes that it has continued to requireHughes Aircraft to deduct their dues. As Arizona is a"right to work" State, the collective-bargainingcontract does not require membership in the Unionas a condition of employment.ChargingPartyHarry E. Ouderkirk was firstemployed by the Employer in June 1961. He signedthe dues-deduction checkoff in October 1961. Hewas laid off and recalled on two occasions:November 1, 1963-June 9, 1964; and July 3,1964-November 30, 1965. During the periods oflayoff,Ouderkirk neither paid dues nor purchasedunemployment stamps which would have excusedhim from the payment of regular dues. RespondentInternational'sconstitution provides that, undersuch circumstances, membership is automaticallycanceled. The Respondent's business representativetestifiedthatOuderkirkwas"lapsedfrommembership" in January 1964 for failure to apply forunemployment stamps, and also that he neversubsequently applied for reinstatement in theUnion.'On November 14, 1962, Ouderkirk sent a letter,dated November 15, 1962, to his Employer and alsoone to the Respondent Union canceling his dues-checkoff authorization.The envelopes in whichtheselettersweresentwerepostmarkedNovember 14, 1962. The checkoff authorizationwhichOuderkirk signed provided that "Thisauthorization and assignment shall be considered tohave been re-executed and extended year to yearhereafter for periods not to exceed one (1) year eachifnot cancelled: ... (3) by written notice to theEmployer, copy to the Union ... dated U.S. PostOffice cancellation between November 15 and 30,inclusive of the then currently effective yearlyperiod ......Ouderkirkmailed his letters bycertifiedmail aday ahead of the specified time. TheEmployer continued taking out his dues after theletter of revocation, and Ouderkirk subsequentlycomplained to his union steward, who promisedrepeatedly to check on the matter but neversubsequently advised Ouderkirk of any action taken.AfterOuderkirkwas recalled from layoff inNovember 1965, he found out in December of thatyear that his employer was still checking off hisdues. He complained to the payroll department andwas told that his 1962 notice of revocation was tooearly by 1 day, and that the letter was supposed toISometime in December 1963 or January 1964, Ouderkirkreceived a notice from the Respondent that he was delinquent inhis dues payment and that his membership in Respondent wouldlapse if he did not pay the amount owing by March 31, 1964164 NLRB No. 6 HUGHES AIRCRAFT COMPANY77have been sent by registered mail instead of certifiedmail. Ouderkirk later talked to the head of employeerelations who also told him that the letter was a daytoo early.In March 1966, Ouderkirk received a letter fromtheUnion advising him that the Union's pastpractices of automaticallyreinstatingto membershipthose who had allowed their membership to lapse, asOuderkirk had, was contrary to itsInternational'sconstitution,2and asked him to sign a newmembership application and checkoff authorization.Ouderkirk did not apply for reinstatement, nor didhe sign the new checkoff authorization.Charging Party McHenry was first employed byHughes Aircraft in June 1955. He shortly thereaftersigned a checkoff authorization and later signedanother on March 12, 1963. On October 15, 1965, hesent registered letters to both the Company and theUnion, withdrawing from the Respondent Local.3Approximately 2 weeks thereafter, he spoke toMr. Thomason of the Employer's labor relationsdepartment who told him that his letter was nottimely by a matter of days; but when asked whatdays would have been timely, Thomason gave noreply. McHenry then talked to his union steward andasked him to check on what days would have beentimely. His steward subsequently told him that therewere two timely periods when his revocation wouldbe effective; 10 to 25 days prior to (a) the yearlyanniversarydateofthecollective-bargainingagreement, or (b) the yearly anniversary date of hischeckoff authorization date.McHenry then sentanother registered letter on February 10, 1966, toboth the Company and the Union, submitting hiswithdrawal from the Union and revoking hischeckoff authorization. Before sending the secondletter,McHenry again talked to Thomason and toldhim that the union steward had indicated that the 10-through 25-day period prior to the yearly anniversaryofthedatehe signed the union checkoffauthorizationwas timely for withdrawal andcancellation. Thomason said he would check on this,and the next day he told McHenry that it was hisunderstanding that what the union steward had toldMcHenry was correct. After sending in the secondletter,McHenry again inquired of the Union as towhat happened in respect to the second revocation,and was told that it was also not timely.During the period that McHenry was laid off(January 1964 through October 1965), he did not payany dues or purchase unemployment stamps and,accordingly, hismembership in the RespondentLocal was canceled. McHenry never applied forreinstatement after he returned to work in October1965.ChargingPartyGreszler signed a checkoffauthorization on October 3, 1963.4 He subsequentlywas laid off for periods in January, February, March,and April, 1964, and from some date in May 1964through October 1, 1965. During the last period oflayoff, he failed to pay union dues and did not applyformembershipunemploymentstamps.Accordingly, hismembership was automaticallycanceled. When he returned to work in 1965, he wasasked to sign an application for reinstatement in theUnion, but refused to do so. The Employer continuedchecking off his dues after he returned in October1965, and he asked his shop steward, Bruce Miller,why dues were being deducted when he was nolonger a member. Shop Steward Miller told him thathis checkoff authorization, which he had signed in1963,was still inforce and that the only way toeliminateitwas to write both the Union and theCompany, notifying them of his desire to revoke theauthorization, and that such letters had to be in byOctober 20, 1965. Greszler then sent the letters onOctober 14, 1965, to both the Union and theCompany. The Company continued to check off hisdues, and Greszler spoke to Thomason and askedhim why the Company continued making thedeductions. Thomason told him that his revocationletter of October 14 was a day late and was thereforenot effective. Greszler advised Thomason that hewas no longer a union member and that the stewardtold him to get his letter in by the 20th. Thomasonagreed to void Greszler's checkoff authorizationupon receipt of a note from the Union that Greszler'smembership was canceled, or a note advising himthat theunionsteward had given Greszler the wronginformation. Greszler was unable to obtain such anote from the Union.The Trial Examiner found that the union stewardintentionally misled McHenry as to the proper datesthat he could submit his checkoff revocation, thatMcHenry relied on the misleading advice received,and that, therefore, the Union violated Section8(b)(1)(A)of the Act by refusing to recognizeMcHenry's October 15, 1965, checkoff revocationSSection 16,articleI,constitutionof theInternationalAssociation ofMachinists& Aerospace Workers effectiveJanuary 1, 1965'McHenry's checkoff authorization form authorized theCompany to deduct from his wages"each month such sumasisequivalent to the Union's regular monthly membership dues" and further provided that"This authorization andassignment shall be irrevocable for a period of one (1) year fromthis date, or until the termination of the applicable CollectiveBargaining Agreement between the Employer and the Union,whichever occurs sooner This authorization and assignment shallcontinue infull force and effect from year to year for one-yearperiods beyond the irrevocable period set forth above, and eachsubsequent one-year period shall be similarly irrevocable unlessrevoked byme giving written notice to the Employer and theUnion, bearing my signature and payroll number, by certified maildated by U S Post Office cancellation at least ten (10)days, butnotmore than twenty-five (25) days prior to the last day of myirrevocable period hereof "He signed the same type of authorization as did McHenry 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice and requiring the Company to continuededucting union dues from his wages.5With respect to the other two Charging Parties,the Trial Examiner found that they were neithertricked nor intentionallymisled into submittinguntimely revocation notices. He concluded that theparties to the collective-bargainingagreement hadconstrued the agreement as requiring that eachemployee be bound by his voluntary 'checkoffauthorization for its term, regardless of whether ornothisunionmembership continued withoutinterruption, that the annual revocation period has tobe strictly applied as written, and that the revocationnotices had to be in writing and timely, and that theCharging Parties should have resorted to thegrievance procedure in the collective-bargainingagreement between the Respondent and HughesAircraft to seek redress for any wrongs committedbyRespondent in requiring the Employer tocontinue checking off dues payments.We do not agree. In our opinion, Respondent'sinsistencethatHughesAircraftCorporationcontinue to check off the dues of the ChargingParties after Respondent had terminated their unionmembership, restrained and coerced the ChargingParties in their right to refrain from joining orassistingRespondent Union.Quite obviously, Respondent's termination of theunion membership of the Charging Parties duringtheir long layoff from employment at HughesAircraft extinguished any obligation to pay monthlydues and other union fees flowing from the fact ofmembership itself. Such obligation was not, andcould not be, revived by Respondent's attemptedreinstatement of their membership standing withoutapplication on their part and over their expressedobjection. Nor do the authorization cards signed bythe Charging Parties serve as a defense to theallegationsof the complaint. The circumstances ofthis case persuade us that the authorization cardsinvolved were intended and understood by all partiesconcerned to authorize only the deduction of certainfees which the Charging Parties were obligated topay to Respondent Union by virtue of theirmembership in the Union. Thus, the ChargingParties executed the authorization cards involved ata timewhen they were members of the Respondent,and Respondent introduced no evidence to showthatcheckoff provisions of the contract wereintended to be used or were used by nonmemberswishing to make support money payments to theUnion; and the wording of the authorization cards isprescribed in the provisions of the collective-bargaining agreement entitled, "Deduction of UnionFees and Payment," and clearly relates to thepayment of membership obligations. Moreover, webelieveRespondent'sactionofattempting toreinstate the Charging Parties' union membershipbefore demanding that Hughes Aircraft Companydeduct membership dues from their paychecks ispersuasiveevidence that Respondent did notnormally treat dues deduction authorizations of itsmembers as a valid basis for collecting supportmoney payments after membership had lapsed orotherwise been canceled or terminated on itsinitiative.Inthelightoftheforegoingconsiderations,we are satisfied that, afterRespondent terminated the Charging Parties' unionmembership, the Charging Parties were no longerobligated to send the Union and Hughes AircraftCompany notice of their intention to terminate theirauthorizationsinordertopreventsuchauthorizations from automatically renewing.Wetherefore find that such authorizations were nolonger in effect when the Respondent invoked theprovisions of the collective-bargaining agreement torequireHughesAircraftCompany to deductmembership dues from the Charging Parties'paychecks after their return to work. Accordingly,we find that Respondent violated Section 8(b)(1)(A)of the Act by insisting that Hughes Aircraft deductsums equal to Respondent's monthly membershipdues from the Charging Parties' wages and byaccepting payment of such sums.6CONCLUSIONS OF LAWBy terminating the union membership ofA. R. Greszler, Richard McHenry, and Harry E.Ouderkirk, and thereafter requiring the HughesAircraftCompany, Tucson Division, to continuededucting sums equal to the monthly unionmembership dues from these employees' wages, byaccepting payment of such sums, and bymisleadingA. R. Greszler concerning when to revoke hischeckoff authorization, causing him to submituntimely revocation notices, the Union has engagedin unfair labor practices affecting commerce withinthe meaning of Sections 8(b)(1)(A) and 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engaged in''We adopt this finding, but with reference to allegations ofthe complaint relating to Respondent'srefusal to recognizeGreszler's rather than McHenry's revocation noticeWe do sobecause the Trial Examiner inadvertently relied on Greszler'stestimony relative to the advice he received from Shop StewardMiller and attributed such testimony to McHenryThe TrialExaminer found that,"according to McHenry,the steward toldhim his checkoff authorization was still in force and that the onlyway to eliminate it was to send revocation notices to the Companyand the Union and to have the letters in by October 20 " Therecord indicates, however, that McHenry spoke to his unionsteward after he had submittedhis revocation, and the stewardadvised McHenrythat the revocation submitted during either 15-day periodprior to the anniversary of the union contract date orthe dues-deduction authorizationdate wouldhave been timely torevoke thecheckoffauthorization6Whetherthematterwould be resolved differently had theChargingParties resigned from Respondent Union in an attemptto shortcircuit theirvoluntary agreementthatthe dues-deductionauthorization would automatically be renewedfor a yearly periodabsent a timely revocation,we do not decide HUGHES AIRCRAFT COMPANYcertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, InternationalAssociation of Machinists & Aerospace Workers,Local Lodge No. 933, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Misleading employees of Hughes AircraftCompany, Tucson Division, about when their dues-checkoff authorizations may be timely revoked, andfrom treating such authorizations as of continuingvalidity after Respondent has terminated the unionmembership of employees.(b) Insistingorotherwise requiringHughesAircraft Company, Tucson Division, to deduct fromthe wages of Harry E. Ouderkirk, Richard McHenry,andA. R. GreszleramountsequaltotheRespondent's monthly membership dues pursuanttocheckoffauthorizationexecuted by theseemployees prior to the termination of their unionmembership by Respondent.(c) In any like or related manner restraining orcoercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)ReimburseHarry E. Ouderkirk, RichardMcHenry, and A. R. Greszler for allsums im-properly deducted from their wages for paymentof union dues or an equivalent sum for a period of 6months prior to the filing of the charge with theBoard, together with interest thereon at the rate of 6percent per annum.(b)Post at all bulletin boards assigned to saidRespondent Union at the Tucson Division facilitiesofHughesAircraftCompany,and in theRespondent's business offices and meeting halls,copies of the attached notice marked "Appendix."7Copies of said notice, to be furnished by theRegional Director for Region 28, after being dulysigned by an authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.Upon request of the Regional Director, theRespondent shall supply him with a sufficientnumber of signed copies for posting by HughesAircraft Company, Tucson Division, if it be willing todo so,at itsfacilities near Tuscon, Arizona.79(c)Notify the Regional Director for Region 28, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.' In the eventthat this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of AppealsEnforcingan Order "APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALASSOCIATION OF MACHINISTS & AEROSPACEWORKERS, LOCAL LODGE No. 933, AFL-CIOPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT mislead employees of HughesAircraftCompany, Tucson Division, aboutwhen their dues-checkoff authorizations may betimely revoked, and will not treat suchauthorizations as of continuing validity after wehave terminated the union membership ofemployees.WE WILL NOTinsiston or otherwiserequireHughes Aircraft Company, Tucson Division, to,deduct from the wages of Harry E. Ouderkirk,RichardMcHenry, and A. R. Greszler anamountequal to our monthly membership duespursuant to checkoff authorizations executed bythese employees prior to our determination oftheir union membership.WE WILL NOT in any like or related mannerrestrainor coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL reimburse Harry E. Ouderkirk,Richard McHenry, and A. R. Greszler, whoseunionmembership we canceled and whoserevocationsofcheckoffauthorizationweimproperly refused to recognize, for all sumsimproperlydeductedfromtheirwages,pursuant to such authorizations, by HughesAircraft Company, Tucson Division, for a periodof 6 months prior to the filing of charges bytheseemployeeswith the National LaborRelations Board, together with interest thereonat the rate of 6 percent per annum.INTERNATIONALASSOCIATION OFMACHINISTS&AEROSPACE WORKERS,LOCAL LODGE No. 933,AFL-CIO(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60consecutive 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegionalOffice,FederalBuilding, 230NorthFirstAvenue,Phoenix,Arizona 85025,Telephone 261-3717, if they have any questionconcerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG,TrialExaminer:Theseconsolidated cases were heard before me at Tucson,Arizona, on July 12, 1966, pursuant to separate chargesfiledbythreeindividuals,A. R. Greszler,Richard McHenry,andHarry E. Ouderkirk,onJanuary 31 and April 14 and 15, 1966, respectively; acomplaint dated April 25; and a complaint with order ofconsolidation dated June 20, 1966. The primary issue iswhether or not the Respondent (also called the Union)violated Section 8(b)(1)(A) of the National Labor RelationsAct, as amended, by refusing to recognize the ChargingParties' checkoff revocations and requiring the Company(Hughes Aircraft Company, Tucson Division)' to continuededucting union dues from their wages.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Union,3 Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANY AND THE LABORORGANIZATION INVOLVEDThe Company is a corporation licensed to do business inArizona, and is engaged in the design and manufacture ofaircraft andmissile components at its facilities nearTucson,Arizona,where it purchases and receivesannually goods valued in excess of $50,000 directly frompoints outside that State, and from where it ships annuallyfinished products valued in excess of $50,000 directly topoints outside that State. I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The Respondent (also called the Union) is a labororganization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Disputes Over Revocationof CheckoffAuthorizationsOn October 17, 1961, Charging Party Ouderkirk signeda dues-checkoff authorization,on a form quoted in thethencurrentcollective-bargainingagreement.Itauthorized the Company"todeduct regular monthlyUnion dues"from his wages,"inaccordancewithprovisions of the Agreement between the Employer andthe Union,"and provided that it "shall be considered tohave been re-executed and extended year to year hereafterfor periods not to exceed one (1)year each if not cancelled.bywritten noticeto the Employer, copy to the Union,bearing my signature and clock number,by registeredmaildatedU.S. Post OfficecancellationbetweenNovember 15 and 30,inclusive of thethen currentlyeffectiveyearly period .." (Emphasis supplied.)OnMarch 12 and October 3, 1963, respectively,Charging Parties McHenry and Greszler signed a newcheckoff form(as quoted in the then current,and thepresent,collective-bargaining agreement).Itauthorizedthe Company to deduct from their wages "each monthsuch sum.as is equivalent to the Union's regularmonthly membership dues ... in accordance with theprovisionsof the CollectiveBargainingAgreementbetween the Employer and the Union,"and provided:Thisauthorizationandassignment shall beirrevocable for a period of one (1) year from this date,or until the termination of the applicable CollectiveBargaining Agreement between the Employer and theUnion,whichever occurs sooner. This authorizationand assignment shall continue in full force and effectfrom year to year for one-year periods beyond theirrevocableperiodsetforthabove,and eachsubsequentone-yearperiodshallbe similarlyirrevocable unless revoked by me givingwrittennoticeto the Employer and the Union, bearing mysignature and payroll number, by certified mail datedby U.S.Post Office cancallation at least ten(10) days,but not more than twenty-five (25) daysprior to the lastday of any irrevocable period....(Emphasissupplied.)Thereafter,all three of the Charging Parties were laidoff during parts of 1964 and 1965. They failed to apply tothe Union for unemployment dues stamps during theirlayoffs, and their union membership was canceled.The Company recalled McHenry and Greszler onOctober 1, 1965. By letters postmarkedOctober 15 and 14,1965, respectively,both of them notified the Company andthe Union to revoke their 1963 checkoff authorizations.Computing the annual revocation period under thecollective-bargainingagreementasextendingfromSeptember 28 through October 13(25 to 10 days prior to theOctober 23 termination date of the agreement), theCompany considered the revocation notices untimely (by 2and 1 days,respectively)and declined to honor them.Thereafter,McHenry sent another revocation noticepostmarked February 10, 1966,4which likewise wasrejected as untimely.Ouderkirk was recalled on November 30, 1965. He hadpreviouslymailedrevocationnoticespostmarkedNovember 14, 1962(1day outside the November 15through 30 revocation period stated in his 1961 checkoffauthorization), but none in subsequent years.The Company resumed the monthly deduction of uniondues from the wages of the three Charging Parties; theirmembership was automatically reinstated;and they are'The name of the Respondent was amended at the hearingxThe General Counsel's motion to correct the record, datedAugust 29, 1966, is hereby granted and the record is correctedaccordinglyIThe Union's motion to dismiss the complaint is hereby deniedbecause of the findings and conclusions made hereinafterThis revocation notice was several days more than 25 daysprior to the March 12 anniversary date of McHenry's checkoffauthorizationIn the summerof 1965, the Company and Unionhad signed a wntten understanding thatthe 25- to-10-dayrevocationperiodprecededthe terminationGateof theagreement,not the anniversary date of the checkoff authorization,in situationssuch as this HUGHES AIRCRAFT COMPANYcarried on the Union's membership rolls as members ingood standing. McHenry and Greszler admitted receivingnew paid-up dues books, as well as their original duesbooks, but Ouderkirk testified: "I have never received aunion book since I have been in the Union." I discredit hisdenial.Since April 1, 1966, by orders from its International, theUnion has not automatically reinstated employees'membership. Unless an employee recalled after that datesigns a reinstatement application, he is carried on theUnion's records as a fees paying nonmember. AlthoughOuderkirk was invited on April 1 to sign a reinstatementapplication, and he declined, the evidence is undisputedthat he had been automatically reinstated under the priorpractice.Greszlerhad earlier refused to sign areinstatement application, and McHenry had tendered hisresignation from the Union with both his October andFebruary revocation notices.The grievance and arbitration procedure in theagreement (article XVI, section A) provides thatallcomplaints "between the Employer and employees ...and/or the Union"shallbe settled through the procedure.Section B of that article provides that "the aggrievedemployee, or the employee and his steward, or hissteward"shalldiscuss the complaint "with respect to ...the interpretation, application ... or alleged violation ...of this Agreement" with the employee's immediatesupervisor. It further provides that if the answer to thisoral grievance is not satisfactory, "the employee and/or hissteward" must file a written grievance. Thereafter, understeps one and two of the procedure, the aggrievedemployee is permitted to be present at the grievancemeetings. If no settlement is reached, the grievance maybe submitted to arbitration. Under subsection 3(a) ofsection D, "The decision of the Arbitrator shall be finaland binding upon the parties."The three Charging Parties protested orally about thecontinued checkoff of dues from their wages but did notfile grievances challenging the deductions.B.Misled by Union StewardsTwo of the Charging Parties contended at the hearingthat their union stewards had caused them to mailrevocationnoticeswhen they did by giving themmisleading advice about the revocation period under theagreements and the checkoff authorizations.McHenry testified that after getting his first paycheck inOctober 1965 he asked his steward why a month's dueshad been deducted even though he was no longer a unionmember. According to McHenry, the steward told him thathis checkoff authorization was still in force, that "the onlyway to eliminate it" was to send revocation notices to theCompany and the Union, and to have the letters in byOctober 20.He thereafter mailed his revocation notice onOctober 14 (1 day after the revocation period as computedby the Company and the Union from the wording of theagreement and the checkoff authorization). McHenry'stestimony stands undenied on the record. The Union,which was not represented by counsel at the hearing, didnot call the steward to deny or verify the testimony. Icredit McHenry's testimony about his being misled.Ouderkirk testified that he was misled also by advicefrom his steward in November 1962, to mail his revocationinearly.However, this testimony related to allegedoccurrences far beyond 6 months preceding the filing ofhis charge. Moreover, I do not credit his testimony aboutwhat a steward supposedly told him in 1962. Because of81his demeanor on the stand, and his apparent eagerness toprove his case regardless of the facts, I find that he wasnot a reliable witness. Besides denying that he had everreceived a union dues book, as noted above, he testifiedthat he heard nothing about his 1962 revocation noticebeing untimely at the time, and "figured it was good."However, the record shows that he was telephoned by anemployee in the Company's employee relationsdepartmentonNovember 28,1962(withintheNovember 15 through 30 revocation period), that he wasthen advised that his notice was untimely, and that he toldthe employee that he would write another revocationletter. For these reasons, and because of other conflictingtestimony, I discredit his claim that he was misled in 1962.C.Opposing ContentionsThe General Counsel contends that while no charge wasfiled against the Company for the continued checkoff ofdues from the wages of the three Charging Parties, theCompany's action "was violative essentially and insubstance of Section 8(a)(1) and (2)," and "where theemployer has violated 8(a)(1) and (2) at the instance of theUnion and as a result of acquiescingin an`agreement' withthe Union's demands, the Union, on the principle of ...Miranda Fuel Company, Inc.,140 NLRB 181 (1962), isguilty of violating 8(b)(1)(A)." The Union denies that it hasviolated any of the Charging Parties' Section 7 rights.ConcerningMcHenry and Ouderkirk, the GeneralCounsel contends that the evidence shows that unionstewards misled them by giving them wrong informationaboutwhen to mail the revocation notices, citingPhiladelphia Sheraton Corporation,136 NLRB 888, 896(1962), andLocal 98D, International Union of OperatingEngineers (Construction Fields Surveys, Inc.),156 NLRB545 (1966), which require a union to notify an employeeabout his membership obligations before demanding hisdischarge undera union-shop agreement. The Union,answering that it has no knowledge that the employeeswere given misleading information,arguesthat it merelyinsisted that the Company honor the contractual checkoffprovisions, and did not demand the discharge of theCharging Parties, nor disturb their job opportunities in anyway. The Union also contends that the termination and/orreinstatement of union membership concerns the Union'sinternal affairs, under the Section 8(b)(1)(A) proviso that"this paragraph shall not impair the right of a labororganization to prescribe its own rules with respect to theacquisition or retention of membership therein," citingLocal 283, United Automobile Workers, UAW-AFL-CIO(Wisconsin Motor Corporation),145 NLRB 1097 (1964).ConcerningMcHenry and Greszler, the GeneralCounsel contends that the timeliness of their revocationnotices should be determined by the Board under itsprinciple for computing the 60-day notice provisions underSection 8(d) of the Act,Ohio Oil Co.,91NLRB 759,761-763 (1950), and for computing the 6-month statute oflimitation in Section 10(b),Baltimore Transfer Co., 94NLRB 1680, 1681-82 (1951). Although this assertedprinciple, of starting the statutory period "at midnighteither preceding or after the occurrence of theinitiatingevent," might or might not have the effect of extending therevocation period 1 day (until October 14, when Greszler'snotice was postmarked), the General Counsel does notindicatehow that principle would be applicable toMcHenry's notice, postmarked 2 days after the revocationperiod as computed by the Company and the Union.Alternatively, the General Counsel contends that the oral 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotestsbyMcHenry and Greszler,aswell as byOuderkirk,against the continued dues checkoff weresufficient to nullifythe checkoffauthorizations,in view ofthe termination of their union membership.In support ofthis theory, the General Counsel citesPenn Cork &Closures,Inc.,156 NLRB 411 (1965),where the Board heldthat"when there has been an affirmative deauthorizationvote,outstandingcheckoffauthorizationsoriginallyexecuted while a union-security provision is in effectbecome vulnerable to revocation regardless of theirterms." None of the collective-bargaining agreements inevidence contains such union-shop provisions,and there isno evidence that the Charging Parties' signing of thecheckoffauthorizations was not entirely voluntary. TheUnion,on the other hand, contends that the under"relevant"arbitrationdecisionsconcerningtheinterpretation and application of dues-checkoff provisionsincollective-bargainingagreements,therevocationnoticeswere untimely, and arbitrators have repeatedlyheld thatcheckoffauthorizationsarebinding legalcontracts which must be honored according to their terms,whether or not membership in the Union is continued.Minneapolis-Honeywell RegulatorCo.,36 LA1138(1961);Bell HelicopterCo.,36 LA 933 (1961);International ShoeCo.,36 LA 867 (1961);andEugene RothmundCo.,14 LA676 (1950).Further concerning Ouderkirk's checkoff,the GeneralCounsel contends that although the authorization providedfor automatic extension from year to year,it"failed toprovide" in its initial term "that it was irrevocable for aperiod of no more than one year, or the termination date ofthe applicable collective bargaining agreement,whicheveroccurred sooner."The General Counsel then contends:"Whether or not the violation of 302(c)(4) of the Actconstitutes an unfair labor practice," [which it clearlydoes not,Salant&Salant,88 NLRB 816,817-819(1950)],Ouderkirk'scheckoff authorizationwas automaticallycanceled(1) by the Company and the Union entering into anew agreement,setting out a different type checkoffauthorizationform,and(2)by the termination ofOuderkirk's union membership,inasmuch as the checkoffauthorized the deduction of "regular monthly dues," andhe no longer owed union dues. The General Counsel alsocontends that the 1-day early notice in 1962 was"substantially"timely and should be accepted, and thatthe continued deduction of the dues was a "continuingviolation."The Union,in addition to citing the "relevant"arbitration decisions,contends that a determination of thelegality of the checkoff is within the jurisdiction of theJusticeDepartment,which has the responsibility ofenforcing Section302(c)(4) of the Act, and cites the JusticeDepartment's leading opinion on checkoffs, 22 LRRM 46(1948).D. Concluding FindingsIn agreement with the General Counsel,I find that theUnion violated Section 8(b)(1)(A) of the Act by refusing torecognizeMcHenry'sOctober 15,1965,checkoffrevocation notice and requiringthe Companyto continuededucting union dues from his wages. In the absence of aunion-securityprovision in the collective-bargainingagreement,McHenry had a Section 7 right to refrain fromassisting,or supporting,the Unionduring the ensuingyear,unless he was contractually bound by his voluntarilyexecutedcheckoffauthorization.In order to avoid being sobound,he attempted to send timely revocation notices.However,misleading information from his union steward,about the contractual revocation period,caused him tosubmit untimely notices.Because of the wording of the agreement and thecheckoffauthorization,Imust assume that the unionsteward intentionally misled McHenry. Under no possibleinterpretationof the contractual provision could thesteward reasonably have concluded that the revocationperiod (of 25 to 10 days prior to the October 23terminationdate ofthe agreement)wouldextend untilOctober 20. Itcould be argued that McHenry should not be permitted torely on such false information,instead of reading andinterpreting the contractual language himself.But where,as here, the Union intentionally misled the employee, tointerfere with his contractual right to revoke his checkoffauthorization, I find that the Union thereby restrained himin the exercise of his Section 7 right to refrain fromsupporting the Union.In the cases of Greszler and Ouderkirk,however, theUnion has not tricked them into submitting untimelyrevocation notices. Neither has the Union taken any actionto interfere with their employment status. The Union hasmerelyurged its interpretation of the employees'contractual obligations under the checkoff provisions inthe agreement,and under the express wording of thecheckoff authorizations.Furthermore,theCompanyagrees with the Union's interpretations.Apparently guidedby applicable arbitration decisions,these two parties tothe collective-bargaining agreement conclude that, underthe checkoff provisions,each employee is bound by hisvoluntarily executedcheckoffauthorization for its term,regardlessofwhetherornot his union membershipcontinues without interruption;that the annual revocationperiod must be strictly applied as written;and that therevocation notices must be in writing and timely.The General Counsel doesnot contend that the partiesto the agreement are acting in bad faith in interpreting andapplying it. Rather, the General Counsel seeks the Boardto place its own construction on the contract language, andto rule that the mutual interpretation and application ofthe agreement by the parties is improper and thereforeviolates the ActUnder somewhat similar circumstances,where anemployer was charged with failing to honorcheckoffrevocations which it contended were untimely, the Boardheld that "this proceeding involves essentially a disputeconcerning themeaning and administration of thecheckoffprovisions of [the] contract,as implemented bythe employees'authorization,"and concluded that"itwillnot effectuate the policies of the Act for [the Board] topolice collective bargaining agreements by attempting toresolve disputes over their meaning or administration,particularly where ... the Respondent acted reasonablyand in good faith."Morton Salt Company,119 NLRB 1402,1403(1958).While the Board,since that decision,has notrefrained from determining contract issues where such adeterminationwasconsideredessentialfortheenforcement of statutory rights [seeC & S Industries,Inc.,158 NLRB 454 (1966)],there appear to be compellingreasons here, as in theMorton Saltcase, for the Board toexercise its discretion not to intrude in the contractingparties' interpretation and applicationof theiragreement.Inapparent reliance on well-established arbitrationprinciples for construing contractual checkoff provisions,the contracting parties have reached an accord in theadministration of their agreement. If the Board were tointervene and provide a different forum,without anyshowing that the contracting parties have reached a result HUGHES AIRCRAFT COMPANY83repugnant to the purposes of the Act, the Board wouldneedlessly risk "frustrating the Act's policy of promotingindustrial stabilization through collective bargaining."Montgomery Ward &Co., 137 NLRB 418,423 (1962).Greszler and Ouderkirk, in charging the Union withunfair rejection of their revocation notices, should be in nobetter position than they would have been if they hadfollowed the grievance and arbitration procedure, asrequired by the agreement for the resolution of all suchcomplaints. If they had filed grievances, to complain abouteither the general construction of the contractual checkoffprovisions, or the application of the rules of construction totheirindividualsituations,theywould have beenpermitted to attend the grievance meetings, along withrepresentatives of the Company and the Union. In theevent that the Union and the Company had not beenpersuaded by their contentions (or they had not beenpersuaded by the purportedly applicable arbitrationdecisions), Greszler and Ouderkirk could have insisted onarbitration.Then if the Union had refused to refer thecases to arbitration, they could have raised the question ofwhether or not the Union was providing them with fairrepresentation as their collective-bargaining representa-tive.Undoubtedly, any applicable arbitration decisionswould have been material in determining the reasonable-ness of the Union's conduct. Where, as here, the employeeshave bypassed the exclusive machinery set out in theagreement for resolving such contract disputes, the Boardshouldmakenodifferentrequirementoffairrepresentation.The General Counsel, having failed to prove anyviolation of Greszler's and Ouderkirk's Section 7 rights, Ifind that the Union has not violated Section 8(b)(1)(A) withrespect to them.CONCLUSIONS OF LAW1.By intentionallymisleadingRichard McHenryconcerning when to revoke his checkoff authorization,causing him to submit untimely revocation notices, theUnion has engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(b)(1)(A) and2(6) and (7) of the Act.2.The Union did not violate Section 8(b)(1)(A) of the ActbyrejectingthecheckoffrevocationnoticesofA. R. Greszler and Harry E. Ouderkirk.THE REMEDYHaving found that the Respondent has committed anunfair labor practice,I shall recommend that it be orderedto cease and desist from such conduct and to take certainaffirmative action designed to effectuate the policies of theAct.[Recommended Order omitted from publication.]298-668 0-69-7